431 F.2d 77
CHEUNG CHAN and 18 other Chinese Crewmen, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 744-752.
No. 875.
Nos. 909-915.
No. 932.
No. 933.
Docket 34087.
Docket 34182.
Docket 34188.
Docket 34189.
Docket 34476.
Docket 34522.
Docket 34523.
Docket 34630.
Docket 34631.
Docket 34804.
Dockets 34912-34916.
Docket 34951.
Docket 35039.
Docket 35146.
Docket 34952.
United States Court of Appeals, Second Circuit.
Submitted April 10, 1970.
Decided September 14, 1970.

Pursuant to § 106(a) of Immigration and Nationality Act, petitioners seek review of INS orders. Petitions denied.
Jules E. Coven, Abraham Lebenkoff, Martin Greenberg, Lebenkoff & Coven, New York City, for petitioners.
T. Gorman Reilly, Asst U. S. Atty., Stanley H. Wallenstein, Gen. Atty., INS, Whitney North Seymour, Jr., U. S. Atty., for respondent.
Before WATERMAN, FRIENDLY and ANDERSON, Circuit Judges.
PER CURIAM:


1
These nineteen alien crewmen who have been ordered deported seek by separate individual petitions to review orders of the Immigration and Naturalization Service denying stays of deportation. The petitioners raise the same issues raised in Luen Kwan Fu v. Immigration and Naturalization Service, 2 Cir., 431 F.2d 73.


2
A stipulation has been filed in each case stating that the parties will be bound by the decision finally entered in the case of Luen Kwan Fu. Accordingly all of the petitions for review are denied.